DISMISS; and Opinion Filed July 9, 2013.




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-13-00760-CR
                                      No. 05-13-00761-CR
                                      No. 05-13-00762-CR
                                      No. 05-13-00763-CR
                                      No. 05-13-00764-CR

                             FLOYD DALE KNIGHT, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 382nd Judicial District Court
                                Rockwall County, Texas
           Trial Court Cause Nos. 2-13-66, 2-13-228, 2-13-106, 2-13-107, 2-13-108

                               MEMORANDUM OPINION
                          Before Justices O’Neill, Francis, and Fillmore
                                   Opinion by Justice O’Neill
       Floyd Dale Knight was convicted of two offenses of possession with intent to deliver a

controlled substance in an amount less than one gram in a drug free zone and three offenses of

possession with intent to deliver a controlled substance in an amount of one gram or more but

less than four grams in a drug free zone. Pursuant to plea agreements, the trial court assessed

punishment at ten years’ imprisonment and a $1,000 fine in each case. Appellant waived his

right to appeal in connection with the plea agreements. See Blanco v. State, 18 S.W.3d 218, 219–

20 (Tex. Crim. App. 2000). The trial court certified both that appellant waived his right to appeal

and that the cases involve plea bargains and appellant has no right to appeal. See TEX. R. APP. P.

25.2(d); Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005).
       We dismiss the appeals for want of jurisdiction.




                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O'NEILL
                                                    JUSTICE



Do Not Publish
TEX. R. APP. P. 47

130760F.U05




                                              –2–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

FLOYD DALE KNIGHT, Appellant                          On Appeal from the 382nd Judicial District
                                                      Court, Rockwall County, Texas
No. 05-13-00760-CR         V.                         Trial Court Cause No. 2-13-66.
                                                      Opinion delivered by Justice O’Neill.
THE STATE OF TEXAS, Appellee                          Justices Francis and Fillmore participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 9th day of July, 2013.




                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O'NEILL
                                                     JUSTICE




                                               –3–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

FLOYD DALE KNIGHT, Appellant                          On Appeal from the 382nd Judicial District
                                                      Court, Rockwall County, Texas
No. 05-13-00761-CR         V.                         Trial Court Cause No. 2-13-228.
                                                      Opinion delivered by Justice O’Neill.
THE STATE OF TEXAS, Appellee                          Justices Francis and Fillmore participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 9th day of July, 2013.




                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O'NEILL
                                                     JUSTICE




                                               –4–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

FLOYD DALE KNIGHT, Appellant                          On Appeal from the 382nd Judicial District
                                                      Court, Rockwall County, Texas
No. 05-13-00762-CR         V.                         Trial Court Cause No. 2-13-106.
                                                      Opinion delivered by Justice O’Neill.
THE STATE OF TEXAS, Appellee                          Justices Francis and Fillmore participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 9th day of July, 2013.




                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O'NEILL
                                                     JUSTICE




                                               –5–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

FLOYD DALE KNIGHT, Appellant                          On Appeal from the 382nd Judicial District
                                                      Court, Rockwall County, Texas
No. 05-13-00763-CR         V.                         Trial Court Cause No. 2-13-107.
                                                      Opinion delivered by Justice O’Neill.
THE STATE OF TEXAS, Appellee                          Justices Francis and Fillmore participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 9th day of July, 2013.




                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O'NEILL
                                                     JUSTICE




                                               –6–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

FLOYD DALE KNIGHT, Appellant                          On Appeal from the 382nd Judicial District
                                                      Court, Rockwall County, Texas
No. 05-13-00764-CR         V.                         Trial Court Cause No. 2-13-108.
                                                      Opinion delivered by Justice O’Neill.
THE STATE OF TEXAS, Appellee                          Justices Francis and Fillmore participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 9th day of July, 2013.




                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O'NEILL
                                                     JUSTICE




                                               –7–